DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 15, 2021.
	Claims 1-20 are pending.  Claims 1, 6, 15-17 and 19 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. 10,665,581) as supported by Brewer (U.S. 10,666,264).
	Regarding independent claim 1, Zhou discloses an apparatus (Fig. 21A), comprising:
(Fig. 21A: 900A); and
	a second semiconductor die (Fig. 21A: 700) comprising a first interface (Fig. 22: 726) for communicating with a memory controller (Fig. 22 shows wires 726 to be connected to external controller (not shown in Figures), as supported by Brewer that shows a similar apparatus comprising first (Fig. 5: 104) and second semiconductor die (Fig. 5: 106) and the second semiconductor die comprising interfaces as shown in Fig. 6 to communicating with controller 606) and a second interface for communicating with the first semiconductor die (Fig. 21B: 788), the second semiconductor die further comprising one or more control circuits (Fig. 15B: 731-738).
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits configured to control operation of the first semiconductor die based on one or more operational parameters, the one or more control circuits are configured to calibrate the one or more operational parameters including the one or more control circuits determining values for the one or more operational parameters.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are configured to calibrate the one or more operational parameters prior to packaging of the first semiconductor die.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are configured to calibrate the one or more operational parameters several times during several life stages of the apparatus in order to reduce margins for the operational parameters.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are configured to calibrate the one or more operational parameters by (a) performing one or more operations on a portion of the memory that vary one or more operational parameters to obtain multiple samples, each sample associated with one or more values of one or more operational parameters; (b) determining a measure of error for each of the samples; (c) choosing a sample that reduces the measure of error, the chosen sample corresponds to a first set of values for the one or more operational parameters; (d) repeating steps (a)-(c) for other portions of the memory to identify additional sets of values for the one or more operational parameters; and (e) combining the first set of values for the one or more operational parameters and the additional sets of values for the one or more operational parameters to create one result set of updated values for the one or more operational parameters that apply to the all blocks of the memory cells on the first semiconductor die.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 14, Zhou discloses the first semiconductor die is directly bonded to the second semiconductor die (see Fig. 21A).
	Regarding claim 15, Zhou discloses wherein the first semiconductor die includes a three dimensional non-volatile memory array (see Abstract); and
	the one or more control circuits on the second semiconductor die include sense amplifiers for reading data from the non-volatile memory array on the first semiconductor die (see col. 26, ll. 33-51).
	Regarding claim 16, Zhou discloses wherein the non-volatile memory array includes word lines (see col. 3, ll. 60-67 and col. 54, ll. 1-19);
	the one or more control circuits include address decoders for the non-volatile memory array (see col. 26, ll. 33-51); and
	the one or more control circuits on the second semiconductor die include word line drivers connected to the word lines of the non-volatile memory array on the first (see col. 26, ll. 33-51).
	Regarding independent claim 20, Zhou discloses an apparatus, comprising:
	a memory controller (Fig. 22 shows wires 726 to be connected to external controller (not shown in Figures), as supported by Brewer that shows a similar apparatus comprising first (Fig. 5: 104) and second semiconductor die (Fig. 5: 106) and the second semiconductor die comprising interfaces as shown in Fig. 6 to communicating with controller 606); and
	an integrated memory assembly (Fig. 21A) separate from an in communication with the memory controller (Fig. 22 shows wires 726 to be connected to external controller (not shown in Figures), as supported by Brewer that shows a similar apparatus comprising first (Fig. 5: 104) and second semiconductor die (Fig. 5: 106) and the second semiconductor die comprising interfaces as shown in Fig. 6 to communicating with controller 606), the integrated memory assembly comprises a memory die that includes non-volatile memory cells (Fig. 21A: 900A) and a control die bonded to the memory die (Fig. 21A: 700), the control die has a first interface for communicating with the memory controller (Fig. 22: 726) and a second interface for communicating with the memory die (Fig. 21B: 788), the second interface is wider than the first interface (Figs. 21B and 22: 788 is wider than 726).
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of the control die “configured to program user data to an read user data from the memory die based on one or more operational parameters, calibrating the one or more operational parameters prior to programming user data to the memory die, 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 6-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 10,665,581) in view of Avraham et al. (U.S. 10,418,097; hereinafter “Avraham”).
	Regarding claim 2, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are further configured to test the first semiconductor die using the calibrated one or more operational parameters prior to reading any user data in the non-volatile memory cells.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is proved that the prior art device and the claimed device are not substantially identical, or that the prior art device is not capable of performing the function, the configuration of the control circuit is obvious as follow:
	Similar to Zhou, Avraham teaches an apparatus, comprising a first semiconductor die, a second semiconductor die, and the second semiconductor die further comprising one or more control circuits (see col. 2, ll. 47-67 and col. 3, ll. 1-55).
	Furthermore, Avraham teaches wherein the one or more control circuit are further configured to test the first semiconductor die using the calibrated one or more operational parameters prior to reading any user data in the non-volatile memory cells (Fig. 9: performing calibration before step 620).
Since Avraham and Zhou are from the same field of endeavor, the teachings described by Avraham would have been recognized in the pertinent art of Zhou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Avraham with the teachings of Zhou for the purpose of determine an improved set of read reference levels, see Avraham’s Abstract.
Regarding claim 3, Zhou discloses the limitations with respect to claim 1.

	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is proved that the prior art device and the claimed device are not substantially identical, or that the prior art device is not capable of performing the function, the configuration of the control circuit is obvious as follow:
	Similar to Zhou, Avraham teaches an apparatus, comprising a first semiconductor die, a second semiconductor die, and the second semiconductor die further comprising one or more control circuits (see col. 2, ll. 47-67 and col. 3, ll. 1-55).
	Furthermore, Avraham teaches wherein the one or more control circuit are configured to calibrate the one or more operational parameters prior to field operation of the first semiconductor die (Fig. 9: performing calibration before step 620).
Since Avraham and Zhou are from the same field of endeavor, the teachings described by Avraham would have been recognized in the pertinent art of Zhou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Avraham with the teachings of Zhou for 
Regarding claim 5, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are configured to calibrate the one or more operational parameters by adjusting initial default values for the one or more operational parameters.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is proved that the prior art device and the claimed device are not substantially identical, or that the prior art device is not capable of performing the function, the configuration of the control circuit is obvious as follow:
	Similar to Zhou, Avraham teaches an apparatus, comprising a first semiconductor die, a second semiconductor die, and the second semiconductor die further comprising one or more control circuits (see col. 2, ll. 47-67 and col. 3, ll. 1-55).
	Furthermore, Avraham teaches wherein the one or more control circuit are configured to calibrate the one or more operational parameters by adjusting initial default values for the one or more operational parameters (Fig. 9: steps 604-612).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Avraham with the teachings of Zhou for the purpose of determine an improved set of read reference levels, see Avraham’s Abstract.
Regarding claim 6, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are configured to calibrate the one or more operational parameters prior to programming or reading any user data in the non-volatile memory cells of the first semiconductor die.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is proved that the prior art device and the claimed device are not substantially identical, or that the prior art device is not capable of performing the function, the configuration of the control circuit is obvious as follow:
	Similar to Zhou, Avraham teaches an apparatus, comprising a first semiconductor die, a second semiconductor die, and the second semiconductor die (see col. 2, ll. 47-67 and col. 3, ll. 1-55).
	Furthermore, Avraham teaches wherein the one or more control circuit are configured to calibrate the one or more operational parameters prior to programming or reading any user data in the non-volatile memory cells of the first semiconductor die (Fig. 9: performing calibration before step 620).
Since Avraham and Zhou are from the same field of endeavor, the teachings described by Avraham would have been recognized in the pertinent art of Zhou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Avraham with the teachings of Zhou for the purpose of determine an improved set of read reference levels, see Avraham’s Abstract.
Regarding claim 7, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the control circuits are configured to calibrate the one or more operational parameters by determining values for the one or more operational parameters that reduce a measure of error.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).

	Similar to Zhou, Avraham teaches an apparatus, comprising a first semiconductor die, a second semiconductor die, and the second semiconductor die further comprising one or more control circuits (see col. 2, ll. 47-67 and col. 3, ll. 1-55).
	Furthermore, Avraham teaches wherein the one or more control circuit are configured to calibrate the one or more operational parameters by determining values for the one or more operational parameters that reduce a measure of error (see col. 8, ll. 50-57).
Since Avraham and Zhou are from the same field of endeavor, the teachings described by Avraham would have been recognized in the pertinent art of Zhou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Avraham with the teachings of Zhou for the purpose of determine an improved set of read reference levels, see Avraham’s Abstract.
Regarding claim 8, Zhou in combination with Avraham teaches the limitations with respect to claim 7.
Furthermore, Avraham teaches wherein the measure of error is syndrome weight (see col. 13, ll. 16-29).
Regarding claim 9, Zhou discloses the limitations with respect to claim 1.
As discussed above, Zhou’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is proved that the prior art device and the claimed device are not substantially identical, or that the prior art device is not capable of performing the function, the configuration of the control circuit is obvious as follow:
	Similar to Zhou, Avraham teaches an apparatus, comprising a first semiconductor die, a second semiconductor die, and the second semiconductor die further comprising one or more control circuits (see col. 2, ll. 47-67 and col. 3, ll. 1-55).
	Furthermore, Avraham teaches wherein the one or more operational parameters comprise read reference voltages (see col. 13, ll. 30-51).
Since Avraham and Zhou are from the same field of endeavor, the teachings described by Avraham would have been recognized in the pertinent art of Zhou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Avraham with the teachings of Zhou for the purpose of determine an improved set of read reference levels, see Avraham’s Abstract.
Regarding claim 10, Zhou in combination with Avraham teaches the limitations 
Furthermore, Avraham teaches wherein the one or more control circuits are configured to calibrate the one or more operational parameters by determining separate updated read reference voltages for multiple word lines and multiple blocks on the first semiconductor die and combining the separate update read reference voltages for multiple word lines and multiple blocks to form a single set of updated read reference voltages that comprises one read reference voltage between adjacent data states (see Fig. 9, steps 610-618).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 10,665,581) in view of Achtenberg et al. (U.S. 2018/0293029; hereinafter “Achtenberg”).
Regarding independent claim 17, Zhou teaches a method comprising:
a control die (Fig. 21A: 700) and a memory die that is directly bonded to the control die (see Fig. 21A), the memory die includes a plurality of non-volatile memory cells (Fig. 21A: 900A).
However, Zhou is silent with respect to a control die calibrating an operational parameter of a memory die, the calibrating comprises the control die determining an updated value for the operational parameter, and the control die testing the memory die using the calibrated operational parameter prior to programming or reading any user data.
Similar to Zhou, Achtenberg teaches a control die (Fig. 1A: 120) and a memory die (Fig. 1A: 103), and the memory die includes a plurality of non-volatile memory cells (see Fig. 1B).
(see pages 6-7, par. 0066).
Since Achtenberg and Zhou are from the same field of endeavor, the teachings described by Achtenberg would have been recognized in the pertinent art of Zhou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Achtenberg with the teachings of Zhou for the purpose of improve data storage devices, see Achtenberg’s page 1, par. 0002.
Regarding claim 18, Zhou in combination with Achtenberg teaches the limitations with respect to claim 17.
Furthermore, Achtenberg teaches packaging the control die and memory die into a same package after the testing (see page 17, par. 0157).
Regarding claim 19, Zhou in combination with Achtenberg teaches the limitations with respect to claim 17.
Furthermore, Achtenberg teaches the control die determining another updated value for the operational parameter subsequent to field operation of the memory die (see page 4, par. 0044).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825